Citation Nr: 0125328	
Decision Date: 10/26/01    Archive Date: 10/29/01

DOCKET NO.  00-18 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an increased (compensable) rating for tinea 
pedis with onychomycosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from to December 1968 
to March 1970.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.  

In August 2001, the veteran had a hearing at the Central 
Office in Washington, D.C before the undersigned Board 
member.  

REMAND

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a) (as amended); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.102).  
They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (as amended); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  In addition, they define the obligation of VA 
with respect to its duty assist the claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 66 Fed. Reg. 45, 620 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  

Further, the new legislation requires VA to provide a medical 
examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion is necessary to make a 
decision on the claim when the record (1) contains competent 
evidence that the claimant has a current disability or 
persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  See VCAA at §  38 C.F.R. § 3.159, 66 
Fed. Reg. 45, 630 (August 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159 (c)(4)(i)(A-C).  

The VA and private medical record dated from 1997 to 2000 
reflect that the veteran was seen for chronic fungal 
infection of his feet.  When examined by VA in January 2000, 
the veteran reported that his feet have never been clear, 
although he uses topical treatment.  A physical examination 
of the feet revealed, in pertinent part, moccasin scale with 
mild erythema, maceration of the toes, and thickening and 
discoloration of the great toenails.  The diagnostic 
impression was tinea pedis and onychomycosis.  

At the August 2001 hearing, the veteran testified that the 
symptoms associated with his skin disorder was more disabling 
than currently evaluated.  The veteran complained of constant 
itching, monthly blistering and ulcers.  The veteran also 
reported that uses medication twice a day.  The veteran also 
reported that VA has prescribed special shoes to help 
alleviate the ulcer and blistering of the feet.  

Also at the hearing, the veteran submitted private medical 
records dated from December 2000 to June 2001 regarding 
treatment for his bilateral foot disability.  These records 
reflect the veteran had an infected ingrown toenail of the 
left hallux and that he underwent an incision and drainage 
paronychia of the left hallux in December 2000.  The Board 
notes that the veteran waived RO consideration of this 
evidence.  38 C.F.R. § 20.1304 (2001).  

Inasmuch as the veteran asserts that the symptoms associated 
with his tinea pedis with onychomycosis have increased in 
severity, the Board finds that a VA examination is required 
to determine the current severity of that disability.  

In addition, the veteran asserted in statement dated in March 
2000 that he has been receiving treatment at a VA hospital 
for his skin disorder.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who may possess additional 
records pertinent to his claim.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran which are not currently of 
record.  If the RO is unable to obtain 
the identified records, it should follow 
the procedures under the Veterans Claims 
Assistance Act.  

2.  The RO should provide the veteran a 
VA dermatology examination to determine 
the severity of his service connected 
tinea pedia with onychomycosis.
It is imperative that the claims folder, 
containing all evidence relevant to the 
case (including a copy of this REMAND), 
be provided to the VA examiner who is 
designated to examine the veteran, so 
that the examiner can review the 
veteran's pertinent medical history and 
circumstances.  All indicated studies 
should be performed.  Photographs of the 
veteran's feet should be taken.  The 
examiner should comment on whether there 
is exudation, itching, extensive lesions, 
marked disfigurement, ulceration or 
extensive exfoliation or crusting, 
systemic or nervous manifestations, or 
exceptional repugnance.  All clinical 
findings should be reported in detail.  
The rationale for all opinions expressed 
should be explained.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

4.  The RO should ensure that the 
examination report contains all requested 
information.  Stegall v. West, 11 Vet. 
App. 268 (1998).  Then the RO should 
undertake any other indicated development 
and readjudicate the claim for an 
increased rating for tinea pedis with 
onychomycosis with consideration of the 
private medical dated from December 2000 
to June 2001 submitted at the August 2001 
hearing.  .

If the benefit sought remains denied, the appellant and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond. Thereafter, the 
case should be returned to the Board for further appellate 
review. The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law. The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court. See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).







